Citation Nr: 0110697	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  98-16 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of a gunshot wound (GSW) to the left arm with 
damage to Muscle Group V, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
left ulnar neuropathy secondary to the service connected 
residuals of a GSW to the left arm with damage to Muscle 
Group V, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability evaluation for 
the residuals of a left wrist fracture. 


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1951 and from February 1954 to April 1955.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Chicago, 
Illinois and Louisville, Kentucky, in which the RO continued 
a 30 percent disability evaluation for the residuals of a 
gunshot wound (GSW) to the left arm with damage to Muscle 
Group V, granted service connection and assigned a 10 percent 
disability evaluation for left ulnar neuropathy secondary to 
the service connected residuals of a GSW to the left arm with 
damage to Muscle Group V and continued a noncompensable 
disability evaluation for the residuals of a left wrist 
fracture.  

Pursuant to a July 2000 Board Remand, this matter was 
remanded in order to afford the veteran a personal hearing 
before a member of the Board at the RO.  Such development 
having been completed, this matter has been returned to the 
Board for resolution.

Initially, the Board notes that in a February 2000 statement, 
the veteran raised a claim of entitlement to an earlier 
effective date for service connection for residuals of 
frostbite of the feet.  This matter was not prepared for 
appellate review and is not currently pending before the 
Board.  Accordingly, this matter is referred to the RO for 
clarification and appropriate handling.    

REMAND

The veteran claims entitlement to an increased disability 
evaluation for the residuals of a gunshot wound (GSW) to the 
left arm with damage to Muscle Group V, currently evaluated 
as 30 percent disabling, entitlement to an increased 
disability evaluation for left ulnar neuropathy secondary to 
the service connected residuals of a GSW to the left arm with 
damage to Muscle Group V, currently evaluated as 10 percent 
disabling and entitlement to a compensable disability 
evaluation for the residuals of a left wrist fracture.  
However, based on a review of the evidence, the Board finds 
that additional development is necessary prior to 
adjudication of the veteran's appeal.  

A review of the claims file shows that the veteran received 
treatment for his left arm from Richard M. Hoblitzell, M.D.  
In a March 1996 letter, Dr. Hoblitzell indicated that he was 
treating the veteran for complaints of left arm pain and 
weakness.  Specifically, the veteran had presented with 
complaints of dropping things.  Dr. Hoblitzell noted that he 
had requested a work-up for the veteran including EMG 
studies.  The EMG studies revealed a residual ulnar nerve 
injury, which Dr. Hoblitzell opined was likely due to the 
veteran's previous war injury as well as to a moderate carpal 
tunnel syndrome.  Dr. Hoblitzell stated that 50 percent of 
the veteran's arm complaints were due to his old war injury 
and 50 percent were due to his carpal tunnel syndrome.  Dr. 
Hoblitzell noted that the veteran underwent carpal tunnel 
release surgery in February 1996 and that he appeared to be 
healing well from the surgery.  While the veteran submitted a 
signed VA Form 21-4142 (Authorization And Consent To Release 
Information To The Department Of Veterans Affairs (VA)) to 
the RO in order for the RO to obtain treatment records from 
Dr. Hoblitzell, it does not appear that the RO ever requested 
clinical records from Dr. Hoblitzell, to include a copy of 
the EMG results. 

The Board notes that during the pendency of this appeal, 
there was a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2098, 99 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Act specifically provides that the Secretary "shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain."  In 
this case, treatment records, to include results of the EMG 
administered by Dr. Hoblitzell have not been associated with 
the claims file.  These records are potentially relevant to 
the appellant's claims of entitlement to increased and 
compensable disability evaluations and should be obtained and 
associated with the claims file.  

Further review of the record shows that the veteran underwent 
additional EMG studies in June 1998 at the request of a VA 
examiner who examined the veteran in May 1998.  These studies 
revealed moderately severe carpal tunnel syndrome at the left 
wrist and a mild motor peripheral neuropathy.  In a December 
1998 addendum, the VA examiner indicated that clinically the 
veteran's carpal tunnel syndrome had resolved, even though 
EMG studies still revealed neurologic deficits.  Unlike Dr. 
Hoblitzell who opined that 50 percent of the veteran's arm 
complaints were due to his war injury and 50 percent of his 
complaints were due to carpal tunnel syndrome, the VA 
physician attributed the patient's neurologic findings to 
biceps weakness, his remote shell fragment wound and noted a 
mild sensory ulnar neuropathy likely secondary to the remote 
shell fragment wound.  In light of the fact that the 1996 and 
1998 EMG studies appear to conflict with regard to whether 
the veteran's symptoms are attributable to carpal tunnel 
syndrome or to his service-connected remote shell fragment 
wound, the veteran should be afforded muscles and peripheral 
nerves examinations while this matter is in remand status.      

Therefore, in order to give the veteran every consideration 
with regard to the current appeal, this case is REMANDED to 
the RO for the following action:

1.  The RO should obtain the veteran's 
treatment records from Dr. Richard 
Hoblitzell, to include a copy of the EMG 
results.

2.  Thereafter, the veteran should be 
afforded VA muscles and peripheral nerves 
examinations for the purpose of assessing 
the current degree of impairment 
resulting from his service-connected 
disabilities.  Before examining the 
veteran, the examiner(s) should carefully 
review the veteran's claims folder and a 
copy of this Remand.  All indicated 
studies deemed appropriate by the 
examiner(s) should be performed.  The 
examiner(s) should offer an opinion 
regarding the degree of functional 
impairment, if any, caused by the 
veteran's service-connected disabilities 
and the examiner(s) should attempt to 
quantify the degree of impairment in 
terms of the nomenclature set forth in 
the applicable rating criteria (38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5215 and 
38 C.F.R. § 4.72, Diagnostic Code 5305).  
The examiner(s) should specifically 
discuss any discrepancies between the 
results of EMG studies of record 
including the EMG studies requested by 
Dr. Hoblitzell, the VA examiner in 1998 
and EMG studies requested during VA 
examination while this matter is in 
Remand status.  The examiner(s) should 
also comment on the impact that the 
veteran's service-connected disabilities 
have on his ordinary activity and his 
ability to obtain and maintain gainful 
employment.  The examiner(s) should 
provide a detailed rationale for all 
opinions expressed. 

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire claims 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

4.  The RO should readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review. 






The purpose of this REMAND is to further develop the 
appellant's claims and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the appellant until he is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




